                                                           FILED
                                                        IN. CLERK'S OFFICE     i
                                                    US DISTRICT COURT E.D.N.Y.     ,
UNITED STATES DISTRICT COURT
                                                    ■k APfJ 1 g 2019 ^ ^
EASTERN DISTRICT OF NEW YORK
                                            ■X      BROOKLYN OFFICE
OMAR PICKENS,
                                                  MEMORANDUM AND ORDER


                         Petitioner,              12-CV-4308       (KAM)

            -against-

MICHEAL SHEAHAN, Superintendent of
Five Points Correctional Facility


                         Respondent.
                                            ■X




MATSUMOTO, United States District Judge:

             Pro se petitioner Omar Pickens {''petitioner") is

incarcerated pursuant to a judgment of conviction in the Supreme

Court of New York, Kings County, for Manslaughter in the First

Degree and Criminal Possession of a Weapon in the Fourth Degree.

(ECF No. 2, Petition for Writ of Habeas Corpus ("the Petition")

1-16; ECF No. 7, Refiled Habeas Petition, 1-16. )          Petitioner

seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254 on

the grounds that:       (1) respondent failed to disprove plaintiff's

justification defense,       (2) the court improperly permitted

respondent to impeach respondent's own witness, and (3)

ineffective assistance of counsel.        Respondent opposes the

Petition.     (ECF No. 10, Opposition to Petition for Writ of

Habeas Corpus ("Opposition") . )       For the reasons stated herein,

Mr.   Picken's petition is denied.
                            Background

          Petitioner's conviction, sentence, and the instant

petition stem from the stabbing and subsequent death of Akinyele

Gaskin ("Mr. Gaskin" or ''the victim").      According to respondent,

on November 12, 2004, petitioner visited the apartment of Ms.

Sparkle Griffith, his ex-girlfriend and the mother of his two

children, at 187 Rochester Ave., Brooklyn, New York ("the

residence" or "the apartment").     (Opposition 1 6.)    The victim,

Mr. Gaskin, was Ms. Griffith's new boyfriend, and was in the

apartment when petitioner arrived. (Id.)       Petitioner and Mr.

Gaskin fought and petitioner stabbed Mr. Gaskin four times,

which led to Mr. Gaskin's death.     (Id.)    Petitioner fled the

scene after the fight and was arrested the next day.       (Id. 11 6-

8.)

A. The Trial


          Following his arrest, petitioner was charged with

Murder in the Second Degree (N.Y. Penal Law §125.25(1)) and

Criminal Possession of a Weapon in the Fourth Degree (N.Y. Penal

Law §265.01(2)).   (Id. 11 9-10.)    After waiving his right to a

jury trial, petitioner had a bench trial in the Supreme Court of

New York, Kings County.

          During the trial, the respondent called Ms. Griffith
as the sole eyewitness to the altercation between petitioner and

Mr. Gaskin.     Ms. Griffith testified that she had a romantic

relationship for over ten years with petitioner.            (ECF No. 10-1,

State Trial Transcript C'Tr."), at 158.)l           Ms. Griffith had three

children, two of whom were fathered by petitioner. {Id. at 157.)

Petitioner and Ms. Griffith lived together for six years until

their relationship ended in January 2004.           (Id. at 158.)     Ms.

Griffith last lived together with Mr. Pickens in the apartment

where Mr. Gaskin was stabbed.        (Id. at 157-58.)      In the fall of

2004, Ms. Griffith began dating Mr. Gaskin, but they did not

live together.      (Id. at 161.)    On November 12, 2004, petitioner

called Ms. Griffith and told her he wanted to pick up the

children the following day.        (Id. at 163-64.)      Petitioner,

however, arrived at the apartment that same evening.             He first

knocked on Ms. Griffith's window and then rang the buzzer.              (Id.

at 165-66.)     Mr. Gaskin was present and told Ms. Griffith to let

petitioner in to see his children.          (Id. at 167.)     After

entering the apartment, an altercation between petitioner and

Mr.- Gaskin began in the bedroom, but moved to the living room

where the fight became physical after petitioner pushed Ms.



1   The page numbers cited herein refer to the page numbers assigned by the
Electronic Court Filing System (''EOF") unless otherwise indicated.
Griffith.    (Tr. at 184-88, 200.)

            During the fight, the two men fell onto petitioner's

infant daughter, Chyna, who was on the couch.        (Id. at 201.)

Ms. Griffith grabbed her daughter and took her to the building

superintendent's apartment for safety.      (Id. at 201-202.)    When

Ms. Griffith returned to the apartment, she saw blood on the

living room floor and then petitioner and Mr. Gaskin face-to-

face in the bedroom with Mr. Gaskin's back against the wall.

(Id. 202-209.)    Ms. Griffith testified that she could not see

petitioner's hands but they were in the general area of Mr.

Gaskin's torso.    (Id. 205-206.)    She said, however, that she did

not see petitioner stab Mr. Gaskin.      (Id. at 205-209.)

Petitioner ran out of the apartment first, he was followed by

Mr. Gaskin, and Ms. Griffith was the last to exit the apartment.

(Id. at 216-217.)     Petitioner fled towards Fulton Street while

Mr. Gaskin banged on a police van that was stopped at a red

light outside of the building.       (Id. at 219.)   An ambulance was

called and Mr. Gaskin was transported to a hospital where he

later died.    (Opposition SIf 6-7.)   An officer found the knife

used to commit the crime in the vestibule of 187 Rochester Ave.

(Id. ^ 7.)

            At the time of his arrest, petitioner had a number of
contusions and swelling on his face and left hand.      (Tr. at

351.)    Petitioner received medical attention at the police

station; but did not need to be transported to a hospital.        (Id.

at 350-351, 356.)    Petitioner made oral statements and two

written statements to a police detective, and he also made a

videotaped statement about the events to an assistant district

attorney.    (Id. at 338-349.) In those statements, petitioner

claimed that Mr. Gaskin intervened in an argument between

petitioner and Ms. Griffith by striking petitioner.      (Id. at

344.)    Petitioner stated that he was knocked to the floor where

Mr. Gaskin then stomped on his hands and kicked his head.         (Id.

at 394.)    During this fight, petitioner stated he retrieved a

knife he had hidden under the couch.    (Id. at 344.)    Petitioner

further stated that the knife had a sheath on it when he removed

it from under the couch and that the sheath flew off the knife

while he was swinging the knife wildly in an attempt to get the

upper hand in his fight with Mr. Gaskin.    (Id. at 396-397.)

B. Conviction and Sentence


            On September 29, 2006, after a bench trial, the New

York State Supreme Court, Kings County, found petitioner guilty

of second degree murder and possession of a weapon.      (Opposition

^ 10.)     On November 17, 2006, petitioner was sentenced to
concurrent prison terms of twenty years to life for the murder

of Mr. Gaskin and one year for possession of a weapon.    (Id. at

1 11.)

C. Post-Trial Appeals in State Court

          On December 4, 2007, petitioner appealed from his

judgment of conviction to the New York State Supreme Court,

Appellate Division, Second Department.    (See EOF 10-2, State

Court Record, at 2,7.)    Petitioner raised two claims: (1) the

evidence was legally insufficient to prove that the homicide was

intentional or unjustified, and therefore the verdict was

against the weight of the evidence; and (2) the State's use of
extrinsic evidence to impeach their own witness, Ms. Griffith,

was improper.   (Id.)    In a pro se supplemental brief dated May

19, 2008, petitioner raised five additional claims: (1) the

State's failure to submit any of his statements to the grand

jury and failure to charge justification, which the statements
would have supported, was in error; (2) trial counsel was

ineffective as he failed to call a crime scene reconstructionist

about blood stain patterns, failed to test the sheath for blood,

skin, or clothing, failed to withdraw defendant's waiver of a

jury when it became apparent that the State would try to impeach
Ms. Griffith, and failed to preserve defendant's claims for
appeal; (3) the New York State standard for ineffective

assistance of counsel is inadequate in comparison to the federal

standard; (4) defendant's waiver of a jury trial was invalid;

and (5) the cumulative prejudice of petitioner's four other

claims in his supplemental brief denied him a fair trial.       {Id.

at 83.)

          On March 3, 2009, the Appellate Division modified the

judgment of conviction, on the facts, and reduced the conviction

from Murder in the Second Degree (N.Y. Penal Law §125.25(1)) to

Manslaughter in the First Degree (N.Y. Penal Law § 125.20(1))

and affirmed the judgment as modified.   (Id. at 154-156.);

People V. Pickensf 60 A.D.3d 699 (2d Dep't 2009).    The Appellate

Division held that the evidence disproved justification beyond a

reasonable doubt, but that evidence of intent to cause death, at

the moment petitioner withdrew from the fight, was legally

insufficient.   Pickens, 60 A.D.3d at 701-02.   The Appellate

Division found that the government had only proved manslaughter,

and not proved murder in the second degree, because the evidence

proved beyond a reasonable doubt that petitioner intended only

to cause serious physical injury not death.     Id. at 702.   The

Appellate Division held that the admission of the impeachment

evidence was harmless error, that defendant was not denied
effective assistance of counsel, and that defendant's claim of

invalid waiver of a jury trial was unpreserved for appellate

review and, in any event, without merit.      Id. at 703.    The

Appellate Division remanded the case to the trial court for

sentencing on the manslaughter charge.      Id. at 700.   On June 30,

2009, at resentencing, the trial court sentenced the petitioner

to a determinate sentence of twenty-one years' incarceration

plus five years' post-release supervision.      (Opposition SI 16.)

          Petitioner applied for leave to appeal to the New York

Court of Appeals from the Appellate Division's partial

affirmation of his conviction by letters dated March 30 and

April 28, 2009.   (Id. SI 15.)   Petitioner sought review of claims

that (1) the State's impeachment of its own witness was improper

and (2) the State failed to disprove justification.         (Id.)   On

July 21, 2009, petitioner's application for leave to appeal to

the Court of Appeals was denied.       People v. Pickens, 884

N.Y.S.2d 709 (2009).

          On October 28, 2010, petitioner moved in the Appellate

Division for a reduction of his sentence, in the interests of

justice, asserting that his sentence was unduly harsh.

(Opposition SI 18.)    On February 22, 2011, the Appellate Division

affirmed petitioner's sentence without opinion.       People v.


                                   8
Pickens, 81 A.D.Sd 986 (2d Dep't. 2011).   Petitioner applied for

leave to appeal the Appellate Division's affirmation of his

sentence to the Court of Appeals, (Opposition SI 20), which was

denied on May 23, 2011.   People v. Pickens, 16 N.Y.Sd 898, 898

(2011).

D. The Instant Petition


          Petitioner applies for a federal writ of habeas corpus

by undated petition received by this court on September 14,

2012.   (See generally Refiled Habeas Petition at 1-16.)

                             Discussion


A. Legal Standard

           When determining whether a writ of habeas corpus should

issue, a federal court may only consider whether a person is in

custody pursuant to a state court judgment in violation of the

United States Constitution or laws or treaties of the United

States.   See 28 U.S.C. § 2254(a).   Section 2254 requires a

petitioner to exhaust state court remedies prior to seeking

federal habeas relief.    See 28 U.S.C. § 2254(b)-(c). In order to

exhaust his or her state court remedies, a petitioner must ^^fairly

present" federal constitutional claims to the highest state court

with jurisdiction over them ^^in order to give the state the

opportunity to pass upon and correct alleged violations of its
prisoners' federal rights."   Carvajal v. Artus, 633 F.3d 95, 104

(2d Cir. 2011) (quoting Duncan v. Henry, 513 U.S. 364, 365

(1995)).

           When a claim is exhausted and no other procedural bar

applies, a court will consider the merits of the claim under the

standard set out in 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (^"AEDPA").

Under this standard, a court may grant habeas relief ^^with respect

to any claim that was adjudicated on the merits in State court

proceedings" only if the state court decision was ''contrary to, or

involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United

States" or "was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding." 28 U.S.C. §§ 2254(d)(1)-(2); see also Kennaugh v.

Miller, 289 F.3d 36, 42 (2d Cir. 2002).   Unless the petitioner

rebuts the state court's factual findings by clear and convincing

evidence, the court must presume all state court factual

determinations are correct.   28 U.S.C. § 2254(e)(1).   If the

petitioner "fails to exhaust state remedies by failing to

adequately present his federal claim to the state courts so that

the state courts would deem the claim procedurally barred, [the



                                10
federal court] ^must deem the claim[ ] procedurally defaulted.'"

Carvajal, 633 F.3d at 104 (quoting Aparicio v. Artuz, 269 F.3d 78,

90 (2d Cir. 2001)).

B. Analysis

            Petitioner seeks a writ of habeas corpus pursuant to 28

U.S.C. § 2254 on the grounds that: (1) respondent failed to

disprove his justification defense, (2) the court improperly

permitted respondent to impeach respondent's own witness, and (3)

ineffective assistance of counsel.     The court finds these claims

to be without merit, accordingly, the petition is denied in its

entirety.

        I.     Failure to Establish That the Homicide Was
               Unjustified

            Petitioner claims that respondent had a duty to disprove

his justification defense but failed to do so.     The Appellate

Division adjudicated defendant's legal sufficiency claim on the

merits, therefore the court applies the ''unreasonable application

of clearly established federal law" standard as set forth in 28

U.S.C. § 2254. The Appellate Division stated:

             The defendant's contention that the grand jury
             proceedings were defective because the Assistant
             District Attorney did not instruct the grand jury on the
             justification defense is without merit. The People
             maintain broad discretion in presenting their case to
             the Grand Jury and need not seek evidence favorable to


                                  11
          the defendant or present all of their evidence tending
          to exculpate the accused. No evidence before the grand
          jury supported ajustification defense, and, accordingly,
          no such charge was warranted.

Pickensr 60 A.D.3d at 701-02 (internal citations and quotations

omitted); see also People v. Spells, 886 N.Y.S.2d 625.    The

Appellate Division's ruling constitutes an adjudication on the

merits for the purposes of AEDPA.    See Zarvela v. Artuz, 364 F.3d

415, 417 (2d Cir. 2004).

          Where a state court adjudicates identical claims on the

merits, AEDPA requires this court to determine whether the state

court decision was either: (1) ''contrary to, or involved an

unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States" or (2)

"based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding."    28 U.S.C.

§ 2254(d).   The Appellate Division's decision in petitioner's

criminal case was neither.

          A petitioner "bears a very heavy burden" when

challenging the legal sufficiency of the evidence in a state

criminal conviction.   Elnaugler v. Supreme Court of the State of

N.Y'., 109 F.3d 836, 840 (2d Cir. 1997).   To overturn a conviction

based on insufficiency of the evidence, a court must find that.



                                12
^'viewing the evidence in the light most favorable to the

prosecution, [no] rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.'' Dixon

V. Miller^ 293 F.Sd 74, 81 (2d Cir. 2002) (quoting Jackson v.

Virginia, 443 U.S. 307, 319 (1979)). ''[A] state-court decision

rejecting a sufficiency challenge may not be overturned on federal

habeas [review] unless the decision was objectively unreasonable."

Parker v. Matthews, 132 S. Ct. 2148, 2152 (2012) (citation and

quotation marks omitted).

          Even when ''faced with a record of historical facts that

supports conflicting inferences, [this court] must presume—even if

it does not affirmatively appear in the record-that the trier of

fact resolved any such conflicts in favor of the prosecution, and

must defer to that resolution."    Wheel v. Robinson, 34 F.3d 60, 66

(2d Cir. 1994). Thus, "[a] habeas court will not grant relief on a

sufficiency claim unless the record is 'so totally devoid of

evidentiary support that a due process issue is raised.'"     Sanford

V. Burge, 334 F. Supp. 2d 289, 303 (E.D.N.Y. 2004) (quoting

Bossett V. Walker, 41 F.3d 825, 830 (2d Cir. 1994)).

          When considering the sufficiency of the evidence of a

state conviction, "[a] federal court must look to state law to

determine the elements of the crime."    Quartararo v. Hanslmaier,



                                  13
186 F.3d 91, 97 (2d Cir. 1999).    ""A person is guilty of second-

degree murder when, ^^[w]ith intent to cause the death of another

person, he causes the death of such person ..." N.Y. Penal Law §

125.25(1).   ''A person is guilty of manslaughter in the first

degree when[,] [] [w]ith intent to cause serious physical injury

to another person, he causes the death of such person or of a

third person." N.Y. Penal Law § 125.20(1).     Under New York Penal

Law § 35.15, ''a person 'may' use physical force to defend himself

or a third person, and his conduct, which would otherwise

constitute an offense, is simply not criminal."    People v.

McManus, 67 N.Y.2d 541, 545-46 (N.Y. 1986) (citations omitted).

            The prosecution has the burden of disproving beyond a

reasonable doubt that a defendant's use of force was justified.

Id.   Justification, however, is not a defense to the use of deadly

physical force unless the actor reasonably believed that another

person was about to use deadly physical force against him and the

actor was unable to retreat safely.    N.Y. Penal Law § 35.15(2)(a);

see People v. Russell, 91 N.Y.2d 280, 290 (N.Y. 1998); People v.

Goetz, 68 N.Y.2d 96, 106 (N.Y. 1986).    "The duty to retreat

reflects the idea that a killing is justified only as a last

resort, an act impermissible as long as other reasonable avenues

are open.    This has been true throughout New York's statutory and


                                  14
decisional law, which in turn grew out of the common law." People

V, Jones, 3 N.Y.Sd 491, 494-95 {N.Y. 2004).

            The Supreme Court has established that, when assessing

the legal sufficiency of a state criminal conviction, a habeas

court is required to consider the trial evidence in the light most

favorable to the State, upholding the conviction if "any rational

trier of fact could have found the essential elements of the crime

beyond a reasonable doubt."    Jackson v. Virginia, 443 U.S. 309,

319 (1979) (original emphasis omitted); see also Parker v. Ercole,

666 F.3d 830, 835 (2d Cir. 2011).     Under this test, the court must

draw all inferences and resolve all issues of credibility in favor

of the prosecution.    Jackson, 443 U.S. at 318-19, 326.

            Here, viewing the evidence in the light most favorable

to the prosecution, a fact finder could reasonably have found

beyond a reasonable doubt that the use of a knife, a deadly

weapon, was not justified.    Respondent established that

petitioner was the initial aggressor. Petitioner snatched Mr.

Gaskin's chain from his neck but Mr. Gaskin did not respond with

violence.    (Tr. at 13, 185-186.)    Mr. Gaskin only became

physical with petitioner when defending Ms. Griffith after

petitioner pushed her. (Id. at 187-89.)      Although petitioner

claims that Mr. Gaskin had overpowered him in the fight because



                                 15
Mr. Gaskin was significantly more muscular than he was at the

time, petitioner introduced a deadly weapon into a fist fight

that he initiated.    {Id. at 344, 394); See

Thomas v. Duncanf No. Ol-CV-6792, 2001 WL 1636974, at *7

(S.D.N.Y. Dec. 21, 2001) (holding that defendant who was initial

aggressor and was aggressor throughout fight had no

justification defense).

          Nothing in the record shows that petitioner reasonably

believed that Mr. Gaskin was about to use deadly physical force

against him and that he was unable to retreat safely.     In fact,

in the three statements that petitioner gave to police,

petitioner never once claimed to fear that Mr. Gaskin was going

to use deadly physical force against him.      (Tr. at 338-339.)

           Further, Ms. Griffith testified that she left the

apartment with her daughter before petitioner removed the knife

from beneath the couch, and returned to find blood on the floor of

the living room.     (Tr. at 201-203).   She then saw that the two men

were in the bedroom, face-to-face, with Mr. Gaskin's back against

the wall with their hands near their torso area.      (Id. at 203-

207.)   There was also blood on the bedroom wall.     The medical

examiner testified that the two stab wounds that caused Mr.

Gaskin's death were inflicted with a plunging or stabbing motion.



                                  16
not a swinging motion as petitioner claims, and also testified

that the two deadly stab wounds likely occurred towards the end of

the altercation.    (Id. at 263-264.)   Therefore, it was reasonable

for the fact finder to conclude that the deadly stab wounds

occurred when petitioner had the physical advantage over Mr.

Gaskin and was in a position to retreat.     Further, petitioner did

retreat, and flee the scene.    Consequently, this court finds that

a reasonable fact finder could have found that the prosecution

proved beyond a reasonable doubt that petitioner did not act in

self-defense.    Petitioner's request for habeas relief on the basis

of insufficient evidence is therefore denied.

       II.     Improper Impeachment of a Prosecution Witness

             Petitioner claims that the trial court deprived him of a

fundamentally fair trial and due process of the law, when it

permitted respondent to improperly impeach Ms. Griffith,

respondent's witness.     A party may not typically impeach their own

witness, however N.Y. Grim. Proc. Law § 60.35 allows a limited

exception where the witness, ''in a criminal proceeding[,] gives

testimony upon a material issue of the case which tends to

disprove the position of such party." N.Y. Grim. Proc. Law §

60.35; People v. Griffiths, 247 A.D.2d 550, 551 (2d Dept. 1998).

As petitioner's claim primarily alleges an error in the


                                  17
application of state law, federal habeas relief is not available.

28 use § 2254; see Estelle v. McGuire, 502 U.S. 62, 67-68 (1991)

(''It is not the province of a federal habeas court to reexamine

state-court determinations on state-law questions."); see also

Fleurant v. Duncan, No. OO-CV-7647, 2003 WL 22670920, at *25

(E.D.N.Y Nov. 7, 2003).

          A federal court may only intervene in the state judicial

process when a party's federal constitutional rights or rights

under federal law are violated.    Wainwright v. Goode, 464 U.S. 78,

83 (1983) (per curiam). "The erroneous admission of evidence in a

state criminal trial only rises to the level of constitutional

error when it deprives the defendant of a fundamentally fair

trial, and in this way, of due process of law."    DeLeon v.

Hanslmaier, 104 F.3d 355 (2d Cir. 1996) (citing Taylor v. Curry,

708 F.2d 886, 891 (2d Cir.), cert, denied, 464 U.S. 1000 (1983)).

When determining whether the error denied defendant of his due

process rights, courts consider "whether the erroneously admitted
evidence, viewed objectively in the light of the entire record

before the jury, was sufficiently material to provide the basis

for a conviction or to remove a reasonable doubt that would have

existed on the record without it." Collins v. Scully, 755 F.2d 16,

19 (2d Cir.1985).



                                  18
          Plaintiff's claim is based on an alleged violation of

New York State law.     Under New York Criminal Procedure, a party

may not impeach its own witness, except under limited

circumstances.   N.Y. Grim. Pro. Law 60.35 (1-2).    Upon direct

examination, Ms. Griffith stated that she could not recall exactly

what petitioner said upon entering her apartment on November 12,

2002.   (Tr. at 169.)    She also testified that she could not hear

the conversation between petitioner and Mr. Gaskin after

petitioner entered the bedroom because ''I wasn't in the room with

them" and ^'the door was half opened."    (Tr. at 173-74.)

           Later in her direct examination, Ms. Griffith stated

that, upon returning to the apartment and seeing blood on the

living room floor, she entered the bedroom and saw petitioner's

hands in the general vicinity of Mr. Gaskin's torso.     (Tr. at

196.)   She testified that she did not see petitioner stabbing Mr.

Gaskin, in part because ''everything just happened one, two three.

. . . It wasn't like a process where you stood there and looked."

(Tr. at 208-209.)     Respondent then attempted to impeach Ms.

Griffith with a prior statement made at the District Attorney's

office on November 12, 2004, recorded on audiotape.     (Id. at 210.)

Defense counsel objected, contended that Ms. Griffith had not

affirmatively damaged the State's case and, therefore.



                                  19
introduction of a prior inconsistent statement was impermissible.

(Id. at 210-12.)   The court ultimately sustained defense counsel's

objection to the use of the prior statement.   (Tr. 208-09); see

also See N.Y. Crim. Pro. Law 60.35(3)(''When a witness has made a

prior signed or sworn statement contradictory to his testimony . .

. but his testimony does not tend to disprove the position of the

party who called him . . . evidence that the witness made such

prior statement is not admissible and such party may not use such

prior statement for the purpose of refreshing the recollection of

the witness.").

          The trial court did, however, allow the use of extrinsic

evidence to impeach Ms. Griffith's credibility, specifically,

evidence of her communications with petitioner before trial.

Petitioner refers in his Appellate Division brief to the use of

extrinsic evidence to impeach Ms. Grifith, specifically, the

testimony of a Department of Corrections computer assistant who

testified about the number of calls and visits made to petitioner

while he awaited trial.   (Tr. at 311.)   Respondent then attempted

to show that the contact with petitioner changed Ms. Griffith's

testimony.   (Id. at 312-17.)   Petitioner's counsel objected, the

objection was overruled and the Department of Correction computer

assistant testified that between petitioner's arrest and trial.



                                 20
petitioner called Ms. Griffith's cell phone 295 times, and she

visited him in jail nine times.      {Id. at 325-27, 331-32.)

Petitioner's counsel opposed the use of the communications and

visits to impeach Ms. Griffith and as proof of consciousness of

guilt on petitioner's part, but the objection was overruled and

respondent referred to the assistant's testimony about Ms.

Griffith's communications and visits on summation.      (Id. at 400-

402.)   An objection to a statement that the telephone calls were

to influence Ms. Griffith was sustained.      (Id. at 402-403.)

              On review, the Appellate Division, applying state law,

held, ''that the trial court erred in allowing the People to

introduce a witness whose sole effect and purpose was to impeach

the credibility of the People's main witness", but, given the

overwhelming evidence supporting a first-degree manslaughter

conviction, "the error in admitting the challenged evidence was

harmless."      Pickens, 60 A.D.3d at 702.   It is possible that

violations of state evidentiary law may rise to the level of a
          I



federal constitutional claim.      However, the Supreme Court has held

that the erroneous introduction of evidence under state law can

only be grounds for habeas relief if "the introduction of the

challenged evidence . . . 'so infused the trial with unfairness as

to deny due process of law.'"      McGuire, 502 U.S. at 75 (quoting


                                   21
Lisbena v. California, 314 U.S. 219, 228 (1941)).

          As the contents of Ms. Griffith's out of court statement

were not permitted in open court and, in fact, Ms. Griffith's in-

court testimony substantially assisted petitioner over the state,

petitioner cannot show that the respondent's impeachment of Ms.

Griffith rendered his trial fundamentally unfair, rising to the

level of a federal constitutional claim.     Similarly, the testimony

of a Department of Corrections computer assistant who testified

about the number of calls and visits made to petitioner while he

awaited trial, though improper under state evidentiary law, does

not rise to the level of a federal constitutional violation and is

therefore not eligible for federal habeas relief.

          Further, under the federal rules of evidence, "any

party, including the party that called the witness, may attack the
witness's credibility."   F.R.E. 607.    Ms. Griffith testified for

the respondent at plaintiff's bench trial before the New York
State Supreme Court, Kings County.      Therefore, the respondent's
impeachment of Ms. Griffith was permissible under federal

evidentiary law and thus, on its face, not a violation of

petitioner's due process rights.

          IV.   Petitioner's Claim of Ineffective Assistance of

          Counsel




                                22
           Petitioner asserts that trial counsel was ineffective,

as he did not (1) call an expert in the field of blood stain

analysis and crime scene reconstruction, (2) failed to have the

knife sheath tested, and (3) failed to make appropriate trial

motions.   (Refiled Habeas Petition at 9.)   While petitioner

asserted this claim in his appeal to the Appellate Division,

Second Department, through his supplemental brief dated May 19,

2010, he did not raise this claim in subsequent appeals.

Therefore, this claim is unexhausted.

           For the sake of completeness, however, this court has

reviewed this claim on the merits and finds that habeas relief is

not warranted. ^^An application for a writ of habeas corpus may be

denied on the merits, notwithstanding the failure of the applicant

to exhaust the remedies available in the courts of the State." 28

U.S.C. § 2254(b)(2).   To establish a claim of ineffective

assistance of counsel under Strickland v. WashingtOHf a petitioner

must 'Ml) demonstrate that his counsel's performance fell below an

objective standard of reasonableness in light of prevailing

professional norms; and (2) affirmatively prove prejudice arising

from counsel's allegedly deficient representation."    466 U.S.

668,688 (1984); Carrion v. Smithf 549 F.Sd 583, 588 (2d Cir. 2008)

(citation and internal quotation marks omitted). "In assessing


                                23
whether counsel's performance was objectively reasonable, [the

Court] must indulge a strong presumption that counsel's conduct

falls within the wide range of reasonable professional assistance,

and be watchful to eliminate the distorting effects of hindsight."

Brown v. Greener 577 F.3d 107, 110 (2d Cir. 2009) (citation and

internal quotation marks omitted).      To establish the requisite

prejudice, a petitioner must demonstrate that ''there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different."

Strickland, 466 U.S. at 694.

          "While failure to conduct adequate pre-trial

investigation may serve as the basis for a claim of ineffective

assistance of counsel under Strickland, see 466 U.S. at 690-91, a

petitioner must do more than make vague, conclusory, or

speculative claims as to what evidence could have been produced by
further investigation."    Taylor v. Poole, 07-CIV-6318(RJH)(GWG),

2009 WL 2634724 (S.D.N.Y. Aug. 27, 2009).     "[WJhere a petitioner

claims that counsel should have investigated potential witnesses,

the petitioner must demonstrate that the witnesses would have

testified at trial and explain the expected nature of the

witnesses' testimony."    Id. at *42.    Moreover, "counsel's decision

as to 'whether to call specific witnesses—even ones that might


                                 24
offer exculpatory evidence—is ordinarily not viewed as a lapse in

professional representation.'"    United States v. Best, 219 F.3d

192, 201 (2d Cir.2000) (quoting United States v. Schmidt, 105 F.Sd

82, 90 (2d Cir.1997)).   Such decisions are considered "tactical."

United States v. Smith, 198 F.Sd 377, 386 (2d Cir.1999).

          Petitioner asserts that counsel's failure to call expert

witnesses, secure testing on the knife sheath, or make appropriate

pre-trial motions constituted ineffective assistance of counsel.

(Refiled Habeas Petition at 6.)    Counsel is not required to

exhaust all possible means of procuring exculpatory evidence, as

these decisions "fall squarely within the ambit of trial strategy

and, if reasonably made, cannot support an ineffective assistance

claim." United States v. Eisen, 974 F.2d 246^ 265 (2d Cir. 1992)
(internal quotations omitted).    Petitioner cannot demonstrate that

any particular expert witness would have testified at trial or the

contents of their testimony.   As these decisions are tactical,

they do not rise to the level of being objectively unreasonable.

          Even if petitioner could establish that his counsel's

performance was objectively unreasonable, "the proper standard

requires the defendant to show that there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different."    Strickland,



                                  25
466 U.S. at 668.    'MA] reasonable probability is a probability

sufficient to undermine confidence in the outcome, [and] a court

hearing an ineffectiveness claim must consider the totality of the

evidence."    Id. at 669-70.


          The Appellate Division, dismissed plaintiff's

ineffective assistance claims summarily, finding that "the

defendant was not denied the effective assistance of counsel."

Pickens, 60 A.D.Sd at 703.     Following a full review of the record,

this court similarly finds that petitioner fails to demonstrate

that but for counsel's alleged errors, the outcome of the hearing

would have been different.     Petitioner cannot demonstrate with a

reasonable probability that, but for counsel's decisions, the

court would have reached a different conclusion.

          Accordingly, as petitioner has not demonstrated that his

counsel's performance was objectively unreasonable or that the

result of the proceeding would have been different but for his

counsel's errors, although the claim is unexhausted, petitioner's

ineffective assistance of counsel claim is denied on the merits

under 28 U.S.C. § 2254(b)(2).

                               CONCLUSION


             For the reasons set forth above, petitioner's motion

pursuant to 28 U.S.C. § 2254 in this case is denied.     Petitioner


                                  26
failed to make a substantial showing of a denial of a

constitutional right.      Petitioner's claim regarding the State's

failure to rebut a defense of justification is denied on the

merits.   Petitioner's claim that the court improperly permitted

the respondent to impeach its own witness is based in state law

and is not eligible for federal habeas relief.      Finally,

petitioner's claim of ineffective assistance of counsel is denied

as it is procedurally barred for failure to exhaust and also fails

on the merits.   The Clerk of Court is respectfully directed to

enter judgment in favor of respondent, close the case, and serve a

copy of this order and the judgment on pro se petitioner.



SO ORDERED.


Dated:    April 16, 2019

          Brooklyn, New York
                                                    /s/
                                        Kiyo A. Matsumoto
                                        United States District Judge




                                   27
